                           Case 2:20-cv-01034-JCM-DJA Document 13 Filed 07/14/20 Page 1 of 2



                       1    F. Christopher Austin
                            Nevada Bar No. 6559
                       2    caustin@weidemiller.com
                            WEIDE & MILLER, LTD.
                       3    10655 Park Run Drive, Suite 100
                            Las Vegas, Nevada 89144
                       4    Tel. (702) 382-4804
                            Fax (702) 382-4805
                       5
                            Kerry S. Culpepper
                       6    Hawaii Bar No. 9837
                            kculpepper@culpepperip.com
                       7    CULPEPPER IP, LLLC
                       8    75-170 Hualalai Road, Suite B204
                            Kailua-Kona, Hawai’i 96740
                       9    Telephone:    (808) 464-4047
                            Facsimile:    (202) 204-5181
                   10       [Will Comply with LR IA 11-2 within 45 days]
                   11
                            Attorneys for Defendants
                   12

                   13                                   UNITED STATES DISTRICT COURT
                   14                                             DISTRICT OF NEVADA
                   15
                             HURRICANE ELECTRIC LLC,
                   16                                                         Case No.: 2:20-cv-01034-JCM-DJA
                                                    Plaintiffs,
                   17
                                         v.                                      MOTION FOR EXTENSION OF TIME
                   18                                                            FOR KERRY S. CULPEPPER TO FILE
                             MILLENNIUM FUNDING, INC., et al.                    SUPPORTING DOCUMENTS FOR
                   19                                                            PETITION TO PRACTICE OR LEAVE TO
                                                    Defendants.                  FILE SAID PETITION WITHOUT
                   20                                                            SUPPORTING DOCUMENTS
                   21
                                    On June 30, 2020, this honorable Court ordered “Counsel Kerry S. Culpepper to comply
                   22

                   23       with completion and filing of the Verified Petition and Designation of Local Counsel…Verified

                   24       Petition due by 7/14/2020.” [ECF #11]. The Verified Petition was submitted today to comply with

                   25       this order.
                   26
                                    Culpepper requested the requisite certificates of good standings from the Supreme Courts of
                   27
                            the States for which he is admitted to practice law on July 1, 2020. However, as of the date of this
                   28
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE        fca-w-1158                                       1
      SUITE 100
     LAS VEGAS,
   NEVADA 89144
   (702) 382-4804
                           Case 2:20-cv-01034-JCM-DJA Document 13 Filed 07/14/20 Page 2 of 2



                       1    paper, Culpepper has not yet received the certificate of good standing from Virginia. Therefore,

                       2    Culpepper requests that this honorable Court either grant him an extension of 30 days to file the
                       3
                            certificate of good standing from Virginia for the Verified Petition or leave to accept the submitted
                       4
                            Verified Petition without the certificate of good standing from Virginia.
                       5
                                    DATED this 14th day of July, 2020.
                       6

                       7                                                  Respectfully Submitted,
                       8                                                  WEIDE & MILLER, LTD.
                       9
                                                                          /s/ F. Christopher Austin
                   10                                                     F. Christopher Austin
                                                                          10655 Park Run Drive, Suite 100
                   11                                                     Las Vegas, NV 89144
                   12                                                     Attorney for Defendants
                   13

                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE        fca-w-1158                                       2
      SUITE 100
     LAS VEGAS,
   NEVADA 89144
   (702) 382-4804
